                                UNITED STATES DISTRICT COURT

                               WESTERN DISTRICT OF LOUISIANA

                                           MONROE DIVISION

    LUV N’ CARE, LTD.                  * CIVIL ACTION NO. 3:16-cv-00777
                                       *
                                       *
 VERSUS                                * JUDGE TERRY A. DOUGHTY
                                       *
                                       *
 LAURAIN, ET AL.                       * MAG. JUDGE JOSEPH H.L. PEREZ-
                                       * MONTES
                                       *
******************************************************************************


               RULING ON MOTION FOR PARTIAL SUMMARY JUDGMENT
                    ON EZPZ’S TRADEMARK INFRINGEMENT AND
                      FALSE DESIGNATION OF ORIGIN CLAIMS

           Pending before the Court is Luv N’ Care, Ltd.’s (“LNC”) Motion for Partial Summary

Judgment seeking dismissal of Eazy-PZ, LLC’s (“EZPZ”) trademark infringement and false

designation of origin claims [Doc. No. 193]. EZPZ has filed an opposition [Doc. No. 201], and

LNC has filed a Reply [Doc. No. 207]. The matter is fully briefed. The Court is now prepared

to rule.

I.         FACTUAL AND PROCEDURAL BACKGROUND

           LNC and EZPZ both sell a silicone feeding mat for young children that features an

integrated bowl or partitioned plate incorporated with a placemat. LNC initiated this litigation

on June 3, 2016, by filing a Complaint for Unfair Competition and Declaratory Judgment [Doc.

No. 1] against Defendants Lindsey Laurain 1 and EZPZ, seeking an injunction and damages for



1
 Pursuant to the Stipulated Dismissal Without Prejudice [Doc. No. 31], a Judgment of Dismissal was entered as to
Defendant Lindsey Laurain, dismissing Plaintiff’s claims against said Defendant, without prejudice [Doc. No. 32],
leaving Eazy-PZ, LLC as the sole Defendant.
alleged acts of unfair competition by EZPZ. LNC also requested a declaratory judgment that

LNC is not violating any valid existing intellectual property right of EZPZ.

       EZPZ filed responsive pleadings alleging that LNC had infringed on its patents, violated

15 U.S.C. § 1114 and 15 U.S.C. § 1125(a), and unfairly competed with EZPZ in violation of

state and common law. [Doc. No. 27]. EZPZ requested monetary damages and a permanent

injunction against LNC. [Doc. No. 27].

       LNC answered EZPZ’s counterclaim and asserted various affirmative defenses. [Doc.

No. 33]. EZPZ, which has the registered trademark HAPPY MAT, amended its counterclaim to

assert claims against LNC for trademark infringement and false designation of origin, in

connection with LNC’s use of the HAPPY SILICONE FEEDING MAT mark [Doc. No. 40,

Counts IV and V, ¶¶ 91-112]. LNC answered, denying those claims. [Doc. No. 45].

       LNC filed the pending Motion for Partial Summary [Doc. No. 193] seeking dismissal of

the trademark infringement and false designation of origin claims asserted by EZPZ. LNC

contends that the only occasion on which it advertised an integrated dinnerware and placemat

using the name HAPPY SILICONE FEEDING MAT was in an International Catalog at the 2016

Kind + Jugend Trade Show in Cologne, Germany; that it has never advertised, promoted,

marketed, packaged, used, offered for sale, or sold any product in the United States market using

the name “HAPPY SILICONE FEEDING MAT”; and, therefore, that EZPZ cannot establish that

LNC infringed EZPZ’s alleged United States trademark or created any effect on United States

Commerce—which are necessary predicates as a matter of law to EZPZ’s claims.

       EZPZ responds that LNC is not entitled to partial summary judgment (1) because

discovery is not complete, and, (2) because LNC’s conduct in using HAPPY SILICONE

FEEDING MAT to describe its products in its catalogue that was distributed at least at the trade



                                                2
show in Cologne, Germany, infringed on its registered HAPPY MAT trademark, which had an

effect on United States commerce. EZPZ further responds that it does not oppose dismissal of its

claims without prejudice with each party bearing its own fees and costs, and, it requests that this

Court convert this motion to a motion for voluntary dismissal under Federal Rule of Civil

Procedure 41.

       LNC replies that EZPZ’s claims are invalid as a matter of law and should be dismissed

with prejudice. LNC further argues that EZPZ should not permitted to avoid dismissal with

prejudice by its last-minute offer to dismiss without prejudice under Rule 41, since EZPZ has not

filed a motion to voluntarily dismiss these claims, and dismissal without prejudice should be

refused when it is sought to avoid an adverse result on a pending motion.

II.    LAW AND ANALYSIS

       A.    Standard of Review

       Under Federal Rule of Civil Procedure 56(a), A[a] party may move for summary judgment,

identifying each claim or defense--or the part of each claim or defense--on which summary

judgment is sought. The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.@

The moving party bears the initial burden of informing the court of the basis for its motion by

identifying portions of the record which highlight the absence of genuine issues of material fact.

Topalian v. Ehrmann, 954 F.2d 1125, 1132 (5th Cir. 1992); see also Fed. R. Civ. P. 56(c)(1) (AA

party asserting that a fact cannot be . . . disputed must support the assertion by . . . citing to

particular parts of materials in the record . . . ). A fact is Amaterial@ if proof of its existence or

nonexistence would affect the outcome of the lawsuit under applicable law in the case. Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute about a material fact is Agenuine@ if



                                                  3
the evidence is such that a reasonable fact finder could render a verdict for the nonmoving party.

Id.

        If the moving party can meet the initial burden, the burden then shifts to the nonmoving

party to establish the existence of a genuine issue of material fact for trial. Norman v. Apache

Corp., 19 F.3d 1017, 1023 (5th Cir. 1994). In evaluating the evidence tendered by the parties, the

Court must accept the evidence of the nonmovant as credible and draw all justifiable inferences in

its favor. Anderson, 477 U.S. at 255. However, “a party cannot defeat summary judgment with

conclusory allegations, unsubstantiated assertions, or only a scintilla of evidence.” Turner v.

Baylor Richardson Med. Ctr., 476 F.3d 337, 343 (5th Cir. 2007) (citing Anderson, 477 U.S. at

248.)

        B.      Analysis

        To prevail on its trademark infringement claim or on its false designation of origin claim,

EZPZ must prove that LNC used the name HAPPY SILICONE FEEDING MAT in commerce or

caused an effect on United States commerce as provided under the Lanham Act, 15 U.S.C. §

1051, et seq.

        With regard to trademark infringement, 15 U.S.C. § 1114(1) provides in pertinent part:

        (1) Any person who shall, without the consent of the registrant--

                (a) use in commerce any reproduction, counterfeit, copy, or colorable
                imitation of a registered mark in connection with the sale, offering
                for sale, distribution, or advertising of any goods or services on or in
                connection with which such use is likely to cause confusion, or to
                cause mistake, or to deceive; or

                (b) reproduce, counterfeit, copy, or colorably imitate a registered
                mark and apply such reproduction, counterfeit, copy, or colorable
                imitation to labels, signs, prints, packages, wrappers, receptacles or
                advertisements intended to be used in commerce upon or in
                connection with the sale, offering for sale, distribution, or
                advertising of goods or services on or in connection with which

                                                  4
               such use is likely to cause confusion, or to cause mistake, or to
               deceive,

       shall be liable in a civil action by the registrant for the remedies hereinafter provided.

15 U.S.C. § 1114(1) (emphasis added).

       With regard to false designation of origin, 15 U.S.C. § 1125(a) provides in pertinent part:

       (1) Any person who, on or in connection with any goods or services, or any container for
       goods, uses in commerce any word, term, name, symbol, or device, or any combination
       thereof, or any false designation of origin, false or misleading description of fact, or false
       or misleading representation of fact, which—

               (a) is likely to cause confusion, or to cause mistake, or to deceive as to the
               affiliation, connection, or association of such person with another person,
               or as to the origin, sponsorship, or approval of his or her goods, services,
               or commercial activities by another person, or

               (b) in commercial advertising or promotion, misrepresents the nature,
               characteristics, qualities, or geographic origin of his or her or another
               person’s goods, services, or commercial activities,

       shall be liable in a civil action by any person who believes that he or she is or is likely to
       be damaged by such act.

15 U.S.C. § 1125(a).

       The test for false designation of origin under 15 U.S.C. § 1125 is the same as the test for

trademark infringement of a federally registered mark under 15 U.S.C. § 1114(1). Nintendo of

Am., Inc. v. Brown, 94 F.3d 652, 1996 WL 468590, at *1 (9th Cir. Aug. 16, 1996)

(unpublished) (citations omitted) (“The test for claims brought for false designation of origin ‘is

exactly the same as for trademark infringement[.]’”); see also Audi AG v. D’Amato, 469 F.3d

534, 542 (6th Cir. 2006) (“Under the Lanham Act,...we use the same test to decide whether

there has been trademark infringement, unfair competition, or false designation of origin[.]”);

Kythera Biopharmaceuticals, Inc. v. Lithera, Inc., 998 F. Supp. 2d 890, 897 (C.D. Cal. Feb. 20,




                                                  5
2014) (“A claim for false designation of origin under 15 U.S.C. § 1125 requires proof of the

same elements as a claim for trademark infringement under 15 U.S.C. § 1114.”).

       The Lanham Act defines commerce as “all commerce which may lawfully be regulated

by Congress.” 15 U.S.C. § 1127. A trademark is “used in commerce” on goods when it is

“placed in any manner on the goods or their containers or the displays associated

therewith or on the tags or labels affixed thereto, or if the nature of the goods makes such

placement impracticable, then on documents associated with the goods or their sale, and the

goods are sold or transported in commerce...” Id.

       LNC contends that the undisputed facts establish that it never advertised, promoted,

marketed, packaged, used, offered for sale or sold any product in the United States using the

name HAPPY SILICONE FEEDING MAT. LNC asserts that it used the name once and only

once: in the Nuby 2017 International Product Catalog at a 1016 trade show in Cologne,

Germany. LNC further asserts that it did not distribute the catalog anywhere in the United

States, and, further, that all of LNC’s silicone feeding mats are sold in packaging using the name

Sure Grip Miracle Mat, both within the United States and abroad. LNC concludes that, under the

undisputed facts, the Lanham act cannot apply, extraterritorially, as a matter of law, to the single

use of HAPPY SILICONE FEDING MAT in an international catalog at a tradeshow in Cologne,

Germany, which could not have had any effect on United States commerce.

       EZPZ, on the other hand, contends that LNC’s use of HAPPY SILICONE FEEDING

MAT to describe its products in its catalogue that was distributed in the trade show in Cologne,

Germany, infringed its registered trademark, HAPPY MAT, and that this had an effect on United

States commerce. EZPZ argues that the trade show is attended by buyers for all of the major

U.S. retailers for baby products including BuyBuyBaby, Target, Walmart, and, formerly, Babies



                                                 6
R’ Us. It further argues that a number of U.S. businesses rely on this trade show to announce

new products—many of which are sold in the U.S. EZPZ states that, given that LNC was

advertising to large U.S. distributors, there is a likelihood that some impact (more than a de

minimus impact) will be found. EZPZ asserts that it has worked to obtain discovery to show the

degree to which LNC’s activities abroad at the trade show had on EZPZ’s U.S. e-commerce, and

that additional depositions are already set.

     The Court finds that EZPZ has made a showing of the effect that LNC’s activities abroad

had on U.S. commerce sufficient to defeat summary judgment. Congress has the authority to

regulate conduct of its own citizens abroad. Steele v. Bulova Watch Co., 344 U.S. 280, 285

(1952). This authority has been interpreted by the Fifth Circuit and other federal courts to allow

extraterritorial application of the Lanham Act to activities which affect U.S. commerce. See Am.

Rice, Inc. v. Ark. Rice Growers Coop. Ass'n, 701 F.2d 408, 413-14 (5th Cir. 1983) (herein

American Rice). Under the American Rice test, the relevant factors for extraterritorial application

of the Lanham Act are “the citizenship of the defendant, the effect on United States commerce,

and the existence of a conflict with foreign law.” Id. at 414 (citing Vanity Fair Mills v. T. Eaton

Co., 234 F.2d 633, 642 (2d Cir. 1956)); see also Am. Rice, Inc. v. Producers Rice Mill, Inc., 518

F.3d 321, 327-28 (5th Cir. 2008). However, the Fifth Circuit has explained that, “[t]he absence

of any one of these [factors] is not dispositive. Nor should a court limit its inquiry exclusively to

these considerations. Rather, these factors will necessarily be the primary elements in any

balancing analysis.” American Rice, 701 F.2d at 414 & n.9 (citing Wells Fargo & Co. v. Wells

Fargo Express Co., 556 F.2d 406, 428-29 (9th Cir. 1977)). Further, a plaintiff need only show

some, rather than a substantial, effect on United States commerce to exercise extraterritorial




                                                  7
jurisdiction. See American Rice, 701 F.2d at n.8; see also Cottonwood Fin. Ltd. v. Cash Store

Fin. Servs., 778 F. Supp. 2d 726, 733 (N.D. Tex. March 31, 2011).

        LNC cites Basis Int’l Ltd. v. Research in Motion Ltd., 827 F. Supp. 2d 1302, 1305–08

(D.N.M. Dec. 6, 2011), in support of its contention that there has to be a showing of a

substantial effect. However, the Court in that case found that there was a sufficient showing of

an effect on U.S. commerce where the trademark at issue was to be used at a conference to be

held in Singapore. The Court stated it would be naive to believe that any confusion would be

limited to only those attending the conference, and that “it is not a stretch to state that [the

defendant] is attempting global publicity, much of which is aimed at [the plaintiff’s] core

customer base—U.S. software developers.” Id. at p. 1306. Likewise, in the instant case, the fact

that the trademark at issue was used in a trade show in Germany does not diminish the effect it

may have had on U.S. customers in attendance, such as Target and Walmart.

        The Court therefore DENIES the motion for partial summary judgment [Doc. No. 193].

        C.      Voluntary Dismissal Without Prejudice

        EZPZ additionally requests in its opposition memorandum [Doc. No. 201] that it be

allowed to voluntary dismiss without prejudice its trademark infringement and false designation

of origin claims under Rule 41, with each party bearing its own fees and costs.

        Rule 41(a)(2) provides “Except as provided in Rule 41(a)(1), an action may be dismissed

at the plaintiff’s request only by court order, on terms that the court considers proper. If a

defendant has pleaded a counter claim before being served with the plaintiff’s motion to dismiss,

the action may be dismissed over the defendant’s objection only if the counterclaim can remain

pending for independent adjudication. Unless the order states otherwise, a dismissal under this

paragraph (2) is without prejudice.”



                                                   8
        The Fifth Circuit has “explained that, as a general rule, motions for voluntary dismissal

should be freely granted unless the non-moving party will suffer some plain legal prejudice other

than the mere prospect of a second lawsuit.” Elbaor v. Tripath Imaging, Inc., 279 F.3d 314, 317

(5th Cir. 2002).

        After review, the Court GRANTS EZPZ’s request contained within its opposition

memorandum [Doc. No. 201] for voluntary dismissal without prejudice of its trademark

infringement and false designation of origin claims under Rule 41, with each party bearing its

own fees and costs.

IV.     Conclusion

        For the foregoing reasons, the Court DENIES LNC’s Motion for Partial Summary

Judgment seeking dismissal of EZPZ’s trademark infringement and false designation of origin

claims [Doc. No. 193]. The Court GRANTS EZPZ’s Motion for Voluntary Dismissal [Doc. No.

201] without prejudice of its trademark infringement and false designation of origin claims under

Rule 41, with each party bearing its own fees and costs.

        MONROE, LOUISIANA, this 29th day of November, 2018.




                                                          TERRY A. DOUGHTY
                                                     UNITED STATES DISTRICT JUDGE




                                                 9
